659 So. 2d 447 (1995)
Richard C. GODLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 94-02541.
District Court of Appeal of Florida, Second District.
August 16, 1995.
James Marion Moorman, Public Defender, and Megan Olson, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Johnny T. Salgado, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Acting Chief Judge.
Richard Godley challenges his conviction for aggravated battery on the grounds that the trial court gave the jury an erroneous instruction. We disagree, and affirm on this point without discussion.
Mr. Godley also challenges certain conditions of probation imposed. We strike condition seven, which requires that he refrain from excessive use of intoxicants, as it pertains to the use of alcohol. Alcohol use was not related to the crime for which Godley was convicted, it is not in itself criminal, and it does not reasonably relate to future criminality. Biller v. State, 618 So. 2d 734 (Fla. 1993); Rodriguez v. State, 378 So. 2d 7 (Fla. 2d DCA 1979). Condition eight requires Godley to work diligently at a lawful occupation. To the extent that it requires him to maintain employment, such factors as a downturn in the economy could prevent the completion of this condition. See Evans v. State, 608 So. 2d 90 (Fla. 1st DCA 1992). We, therefore, modify condition eight to require that Godley work diligently at a lawful occupation or actively seek employment.
Conviction affirmed, probation condition seven stricken, probation condition eight modified.
DANAHY and LAZZARA, JJ., concur.